Citation Nr: 1131934	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for heart disease. 

2.  Entitlement to service connection for bilateral lower extremity neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from September 1951 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified at a Board hearing at the RO in June 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issues of service connection for bilateral hearing loss, a knee disability, migraine headaches, and a disability manifested by insomnia and nightmares have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

If a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, the following diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus or adult- onset diabetes) Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; PCT; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).  However, as the Veteran did not serve in the Republic of Vietnam, he does not meet the criteria for the presumption of exposure to herbicides.  As such, service connection based on the presumption due to herbicide exposure is not warranted in this case.  

The record shows that the Veteran has a current diagnosis of coronary artery disease.  Thus, the issue of whether or not he was exposed to herbicides in service is a determinative factor regarding whether or not he is entitled to disability compensation benefits with respect to that issue.  The record also shows a diagnosis of peripheral neuropathy, which is another presumptive condition for herbicides exposure, if it is acute or subacute and it is diagnosed within the relevant time frame.

The Veteran testified that he supported Laos, Cambodia, and one unit in Vietnam, Da Nang, and northern Vietnam in a placed called Monkey Mountain run by the 7th Rust Rifle Squadron out of Fort Meade, Maryland.  He indicated that they had taken a load of tricoethylene, methyl ethyl ketone, and Agent Orange to Da Nang in a C-78 to the Marine base, and the contents spilled in the aircraft.  He recalled having breathing problems and that he collapsed and that they had to use oxygen masks to clean up the spilled liquid.  He stated that in June 1968 he was hospitalized for his symptoms at the 5th Army Hospital in Bangkok, Thailand and that the hospital records were at Langley.

The Board remanded this case in August 2010, in part, to obtain copies of the Veteran's service personnel records, in an attempt to verify any herbicide exposure.  The RO contacted the National Personnel Records Center (NPRC) and was told that they did not have personnel records for the Veteran.  The record shows that the Veteran served from September 1951 to May 1974 in the U.S. Air Force in the 381 Supply Sq. (SAC).  His military occupational specialty (MOS) was Inventory Management Superintendent.  Given the Veteran's detailed account of the chemicals he states he was exposed to during his military service, including Agent Orange, additional efforts should be made in attempts to verify whether or not there is any record of herbicide exposure.  Specifically, the U.S. Army and Joint Services Records Research Center (JSRRC), and any other relevant service department should be contacted in attempts to verify the herbicide exposure.

The Board remanded the issue of service connection for bilateral lower extremity neuropathy for further development in August 2010.  The Board requested that the Veteran be scheduled for another VA examination.  Specifically, the Board noted that the original VA examiner's opinion was inadequate as it was based on an inaccurate factual basis.  The examiner noted only subjective complaints during service.  Rather, the Veteran's service treatment records show objective diagnoses of peripheral neuropathy made by an examiner.  In July 1973 the examiner noted that the Veteran had Q-fever at one time and was hospitalized for this.  The 1973 examiner noted that the neurological examination was normal except for a decrease in the vibratory sensation in his toes.  The examiner diagnosed peripheral neuropathy.  At the Veteran's separation from service in February 1974 the records note peripheral neuropathy.  July 1974 treatment records noted probable diabetic neuropathy.  May 1978 records once again document diabetic neuropathy.

The Veteran was afforded another VA examination in December 2010.  The examiner diagnosed peripheral neuropathy of the bilateral lower extremities.  He noted risk factors of aging and tobacco abuse.  He specifically stated that there was no evidence of peripheral neuropathy in service treatment records or within one year of service.  Again, the Board notes that this is based on an inaccurate factual basis.  The Veteran's service treatment records do show a diagnosis of peripheral neuropathy.  Specifically in July 1973, the Veteran was diagnosed with peripheral neuropathy, probably on a vascular basis but perhaps related to his chemical diabetes.  At the Veteran's February 1974 separation examination, the Veteran was again diagnosed with peripheral neuropathy.  

Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  Although the Board again regrets the need to further prolong or delay a final decision in this case, a remand is appropriate to ensure RO compliance with August 2010 remand requesting an accurate and adequate VA examination.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining any necessary information from the Veteran regarding the flight on the C-78 to the Marine Corps base Da Nang in June 1968 and the transport of chemicals including Agent Orange, contact the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate authority and attempt to verify the occurrence of the claimed event.  JSRRC should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information which might corroborate the claimed herbicide exposure.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the Veteran should be notified as such, and the claims file should be so documented.

2.  Contact the Central Intelligence Agency in Langley, Virginia, in an attempt to obtain records of the Veteran's hospitalization at the 5th Army Hospital in Bangkok, Thailand in June 1968.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the Veteran should be notified as such, the claims file should be so documented.

3.  After completion of #1 and 2, if possible, the same examiner who examined the Veteran during the December 2010 VA examination should be afforded an opportunity to clarify and expand upon his opinion.  The Board emphasizes that a detailed rationale for the opinion is necessary.   Specifically, the examiner should address the Veteran's diagnoses of peripheral neuropathy (probably related to vascular disease) during service.  Again, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's peripheral neuropathy had its onset during service or is causally or etiologically related to service, specifically to his diagnoses of peripheral neuropathy during service.  

The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with any further opinion.

4.  If the same examiner is no longer available to expand upon his opinion from the December 2010 VA examination, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of the Veteran's peripheral neuropathy.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

As to any peripheral neuropathy, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's diagnoses of peripheral neuropathy during service.  

A complete rationale must be provided for any opinion offered.

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


